DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second serrated edge” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “attachment means” in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stumpe (US 2014/0216627).
Regarding claim 19, Stumpe teaches a method of use for the roller cover toilet system, the method comprising the steps of: providing the roller cover toilet system, loading a roll of flexible cover-sheet in a roller receiver, and roll-applying said cover-sheet to a toilet seat upper surface to promote a sanitary seating surface for a toilet-user (¶ [35]).  
Regarding claim 20, Stumpe teaches wherein the step of roll-applying allows an adhesive to promote coupling between said cover-sheet and said toilet seat upper surface (¶ [35]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Getahun et al (US 2007/0220664), hereinafter Getahun, in view of Vairo (US 3,751,738), in further view of Ehlenbach et al (US 2010/0293704), hereinafter Ehlenbach.
Regarding claim 1, Getahun teaches a roller cover toilet system, the system comprising: a roller-dispenser assembly including a roller-dispenser apparatus (12, ¶[28]) with a body (100) defined by a roller receiver (inside 100) with a cutting edge (106); and a roller (90) for sequentially roll-applying an interchangeable roll (90) of continuous, flexible (as shown in Fig 3) cover-sheet (92), once dispensed and cut via said roller-dispenser apparatus, to a toilet seat upper surface to promote a sanitary seating surface for a toilet-user (Fig 1).  
Getahun further teaches in claim 10 wherein the roller receiver comprises a cylindrical profile to form an accessible inner-volume (¶[28]; therefore cylindrical profile); in claim 11 wherein the roller-dispenser assembly is removably mountable (via 40 & 50); and in claim 16 wherein the roller comprises a cylindrical- member (Fig 4).  
Getahun teaches substantially all features of the claimed invention except for a handle perpendicular to said roller receiver and wherein the roller receiver body comprises plastic.  Attention is directed to Vairo that teaches in claims 1 and 15 a handle (23) perpendicular to said roller receiver (as shown in Fig 1-2) and in claim 9 wherein the body comprises plastic (Col 2, Ln 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a handle perpendicular to said roller receiver body and use plastic material to construct it, in view of Vairo's teaching.  Since both references are from the same art and both concerned with dispensing toilet seat covers in the form of a roll easily, conveniently and economically, these items could be used in combination and still achieve the predictable result of creating a practical toilet seat cover dispensing system.
The modified device of Getahun teaches substantially all features of the claimed invention except for the cover-sheet having two side edges, a top-side and a bottom-side, the cover-sheet having a leading edge for delivery, the bottom-side having an attachment means for removably attaching said cover-sheet; and wherein the adhesive once deformed is activated as applied to said toilet seat upper surface.
Attention is directed to Ehlenbach that teaches in claim 1 the cover-sheet (20) having two side edges (as shown ,in Fig 2a), a top-side (22) and a bottom-side (24), the cover-sheet having a leading edge for delivery (as shown in Fig 4), the bottom-side having an attachment means (40) for removably attaching said cover-sheet (¶ [29]); and in claim 14 wherein the adhesive once deformed is activated as applied to said toilet seat upper surface (¶ [29]; therefore deformable is an inherent feature since the seat cover bears weight when sat on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cover sheet used in the modified Getahun’s device with cover sheet that has attachment means on the bottom side for removably attaching to toilet seat and using an adhesive that becomes activated once deformed, in view of Ehlenbach’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to cover a toilet seat for sanitary reasons, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
Claims 2-3, 5-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Getahun, as applied in claim 1, in further view of Grebonval et al (US 2004/0251292), hereinafter Grebonval.
Regarding claims 2-3, 5-8, 12-13, the modified device of Getahun further teaches in claim 3 wherein the cover-sheet comprises paper (Vairo, Col 1, Ln 2); in claim 5 wherein the attachment means comprises adhesive (Ehlenbach, ¶ [28-29]); in claims 6 & 13 wherein the adhesive is a linear strip centrally-located along said cover-sheet (Ehlenbach, 40 of Fig 2C); in claim 7 wherein the cover-sheet is flushable (Vairo, Col1, Ln 7-9); and in claim 8 wherein the adhesive is deformable (Ehlenbach, ¶ [29]; therefore deformable is an inherent feature since the seat cover bears weight when sat on).
Getahun teaches substantially all features of the claimed invention except for wherein said cutting edge comprises one or two serrated edge.  Attention is directed to Grebonval that teaches in claim 2 wherein said cutting edge (34) comprises at least one serrated-edge (Fig 1) and in claim 12 wherein said cutting edge comprises a first- serrated-edge and a second- serrated-edge (as shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cutting edge used in the modified Getahun’s device with one or two serrated edges, in view of Grebonval’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to separate paper or paper-like material arranged in a roll, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Getahun, as applied in claim 2.
Regarding claim 4, the modified device of Getahun teaches substantially all features of the claimed invention except for wherein the cover-sheet comprises non-paper.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover sheets made out of non-paper material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Getahun, in view of Vairo, in further view of Ehlenbach, in further view of Grebonval.
Regarding claim 17, Getahun teaches a roller cover toilet system, the system comprising: a roller-dispenser assembly including a roller-dispenser apparatus (12, ¶[28]) with a body (100) defined by a roller receiver (inside 100) with a cutting edge (106); and a roller (90) for sequentially roll-applying an interchangeable roll (90) of continuous, flexible (as shown in Fig 3) cover-sheet (92), once dispensed and cut via said roller-dispenser apparatus, to a toilet seat upper surface to promote a sanitary seating surface for a toilet-user (Fig 1); wherein the roller receiver comprises a semi-cylindrical profile to form an accessible arcuate inner-volume (¶[28]; therefore semi-cylindrical profile); and wherein the roller-dispenser assembly is removably mountable (via 40 & 50).  
Getahun teaches substantially all features of the claimed invention except for a handle perpendicular to said roller receiver; wherein the cover-sheet is flushable and wherein the roller receiver body comprises plastic.  Attention is directed to Vairo that teaches a handle (23) perpendicular to said roller receiver (as shown in Fig 1-2) such that a pressure is able to be applied to facilitate an efficient rolling motion for application; wherein the cover-sheet is flushable (Col1, Ln 7-9); and wherein the body comprises plastic (Col 2, Ln 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a handle perpendicular to said roller receiver body, use plastic material to construct the roller receiver, and fill said roller receiver with flushable cover sheets, in view of Vairo's teaching.  Since both references are from the same art and both concerned with dispensing toilet seat covers in the form of a roll easily, conveniently and economically, these items could be used in combination and still achieve the predictable result of creating a practical toilet seat cover dispensing system.
The modified device of Getahun teaches substantially all features of the claimed invention except for the cover-sheet having two side edges, a top-side and a bottom-side, the cover-sheet having a leading edge for delivery, the bottom-side having an attachment means for removably attaching said cover-sheet; wherein the attachment means comprises adhesive; wherein the adhesive is a linear strip centrally located along said cover sheet; and wherein the adhesive is deformable.
Attention is directed to Ehlenbach that teaches the cover-sheet (20) having two side edges (as shown ,in Fig 2a), a top-side (22) and a bottom-side (24), the cover-sheet having a leading edge for delivery (as shown in Fig 4), the bottom-side having an attachment means (40) for removably attaching said cover-sheet (¶ [29]); wherein the attachment means comprises adhesive (¶ [28-29]); wherein the adhesive is a linear strip centrally-located along said cover-sheet (40 of Fig 2C); and wherein the adhesive is deformable (Ehlenbach, ¶ [29]; therefore deformable is an inherent feature since the seat cover bears weight when sat on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cover sheet used in the modified Getahun’s device with cover sheet that has attachment means comprising a deformable adhesive on the bottom side for removably attaching to toilet seat and said adhesive is a linear strip along a center of said cover sheet, in view of Ehlenbach’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to cover a toilet seat for sanitary reasons, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
The modified device of Getahun teaches substantially all features of the claimed invention except for wherein said cutting edge comprises two serrated edges.  Attention is directed to Grebonval that teaches wherein said cutting edge (34) comprises a first- serrated-edge and a second- serrated-edge (as shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cutting edge used in the modified Getahun’s device with two serrated edges, in view of Grebonval’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to separate paper or paper-like material arranged in a roll, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of Getahun, as applied in claim 17.
	Regarding claim 18, the modified device of Getahun teaches substantially all features of the claimed invention except for a set of instructions; and wherein the roller cover toilet system is arranged as a kit. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to add user instructions and arrange the roller cover toilet system as a kit, since it was known in the art that compiling a kit with user instructions is old and well known and widely practiced.

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  A search for unclaimed subject matter was not needed as all features of the claimed invention are present in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754